Citation Nr: 0633919	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether a substantive appeal with a March 2002 rating 
decision was timely filed. 

2.  Whether documents received on January 16, 2004 or April 
29, 2004 constitute a valid Notice of Disagreement with a  
May 2003 rating decision.

3.  Entitlement to an effective date earlier than March 16, 
2001, for the award of an increased rating for chronic lower 
back pain with disc space narrowing and osteoarthritis.

4.  Entitlement to an effective date earlier than March 16, 
2001, for the award of a 10 percent rating for hemorrhoids.

5.  Entitlement to a rating in excess of 40 percent for 
chronic lower back pain with disc space narrowing and 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2003 determination by the RO that a document 
received on July 18, 2003 constituted an untimely substantive 
appeal with regard to a March 2002 rating decision that 
denied  an effective date earlier than November 30, 1998, for 
the award of a 10 percent rating for chronic lower back pain 
with disc space narrowing and osteoarthritis; granted  an 
increased rating of 20 percent for chronic lower back pain 
with disc space narrowing and osteoarthritis, effective March 
16, 2001; and granted  an increased rating of 10 percent for 
hemorrhoids effective March 16, 2001.  The veteran's 
representative filed a Notice of Disagreement (NOD) with the 
timeliness determination in April 2004.  

In September 2004, the RO issued a Statement of the Case 
(SOC) on the matters of timeliness of attempted substantive 
appeal received on July 18, 2003 and whether a document from 
the veteran's representative received on April 29, 2004 
constituted a new NOD with a May 2003 rating decision that 
denied an effective date earlier than March 16, 2001, for the 
award of a 20 percent rating for chronic lower back pain with 
disc space narrowing and osteoarthritis; denied  an effective 
date earlier than March 16, 2001, for the award of a 10 
percent rating for hemorrhoids; and granted  an increased 
rating of 40 percent for chronic lower back pain with disc 
space narrowing and osteoarthritis effective, March 16, 2001.  
(Hence, the Board has recharacterized the earlier effective 
date claim involving this disability as set forth on the 
title page).  Also, although the RO granted a higher rating 
for the low back, as a higher rating is potentially 
available, and the veteran is presumed to seek the maximum 
available benefit, a claim for increase remains viable on 
appeal.  Inasmuch as a higher evaluation is available this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).). The 
veteran filed a substantive appeal with these jurisdictional 
matters in October 2004.

In October 2006, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the issues of whether a substantive 
appeal with a March 2002 RO rating decision was timely filed 
and whether documents received on January 16, 2004 or April 
29, 2004 constitute a valid NOD with the May 2003 rating 
decision is set forth below.  The claims for an effective 
date for awards of increased ratings for the low back 
disability and for hemorrhoids, respectively, and the claim 
for a rating in excess of 40 percent for the low back are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

2.  In a March 2002 rating decision, the RO denied an 
effective date earlier than November 30, 1998, for the award 
of a 10 percent rating for chronic lower back pain with disc 
space narrowing and osteoarthritis; granted an increased 
rating of 20 percent for chronic lower back pain with disc 
space narrowing and osteoarthritis effective March 16, 2001; 
and granted an increased rating of 10 percent for hemorrhoids 
effective March 16, 2001; the RO informed the appellant of 
this decision by letter dated March 12, 2002.

2.  The veteran filed a NOD with the March 2002 rating 
decision on June 5, 2002, and the RO mailed a SOC to the 
veteran's current address of record on May 5, 2003.

3.  No document was received within the 60-day period from 
the issuance of the May 2003 SOC that constitutes either a 
substantive appeal or a timely request for extension of time 
to file a substantive appeal with respect to the March 2002 
rating decision. 

4.  A May 2003 DRO rating decision denied an effective date 
earlier than March 16, 2001, for the award of a 20 percent 
rating for chronic lower back pain with disc space narrowing 
and osteoarthritis; denied an effective date earlier than 
March 16, 2001, for the award of a 10 percent rating for 
hemorrhoids; and granted an increased rating of 40 percent 
for chronic lower back pain with disc space narrowing and 
osteoarthritis effective March 16, 2001; the RO informed the 
veteran of this decision by letter dated on May 10, 2003.

5.  A timely notice of disagreement (NOD) with the May 2003 
rating decision was received on January 16, 2004 .


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal with 
the March 2002 rating decision.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303, 20.305 (2006).

2.  A document received on January 16, 2004 constitutes a 
valid and timely NOD with a May 2003  rating decision  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302, 20.305 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this appeal the veteran has been notified of the reasons 
for the RO's determinations that a  substantive appeal with 
respect to the March 2002 rating decision was not timely 
filed,   The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the veteran in 
connection with that matter.  The Board also notes its 
favorable determination on the matter of whether a timely NOD 
as to a May 2003 rating decision has been filed.  Because 
each matter is being decided on jurisdictional grounds, the  
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  See also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).

II. Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable legal authority, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2006).

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that "questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).

A.  Timeliness of Substantive Appeal as to the March 2002 
Rating Decision

As regards the March 2002 rating decision, the issue is 
whether the veteran filed a timely substantive appeal or a 
timely request for an extension; if he did not, no timely 
appeal of this decision to the Board has not been perfected.    
38 U.S.C.A. § 7105(a) (West 2002).  

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must also 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).  When a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

In a March 2002 rating decision, the RO denied  an earlier 
effective date for the award of a compensable rating for 
chronic lower back pain with disc space narrowing and 
osteoarthritis; granted  an increased rating of 20 percent 
for chronic lower back pain with disc space narrowing and 
osteoarthritis effective March 16, 2001; and granted  an 
increased rating of 10 percent for hemorrhoids effective 
March 16, 2001.  Notice of the decision was issued by the RO 
in a March 12, 2002 letter.  A Notice of Disagreement was 
received on June 5, 2002 concerning the matters of  an 
earlier effective date for the award of a compensable rating 
for chronic lower back pain with disc space narrowing and 
osteoarthritis;  an effective date earlier than March 16, 
2001, for the award of a 10 percent rating for hemorrhoids; 
and  a rating in excess of 20 percent for chronic lower back 
pain with disc space narrowing and osteoarthritis.

By cover letter dated May 5, 2003, a SOC was issued as to the 
claims noted above.  The SOC reflects the RO's continued 
denial of the earlier effective date claims, but notes an 
increase in rating, to 40 percent, for the veteran's chronic 
lower back pain with disc space narrowing and osteoarthritis 
effective March 16, 2001.  

The May 2003 SOC cover letter notified the veteran that if he 
desired to appeal, he must file a formal appeal.  It was 
noted that a VA Form 9, Appeal to the Board of Veterans' 
Appeals was enclosed and could be used to complete the 
appeal.  The veteran was further notified, "You must file 
your appeal with this office within 60 days from the date of 
this letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying you of the 
action that you have appealed.  If we do not hear from you 
within this period, we will close your case."  The cover 
letter indicates that a VA Form 9 with Appeal Hearing Options 
was attached, and that a copy of the SOC was also sent to the 
veteran's representative.

In a May 5, 2003 rating decision, a Decision Review Officer 
(DRO) denied an effective date earlier than March 16, 2001, 
for the award of a 20 percent rating for chronic lower back 
pain with disc space narrowing and osteoarthritis; denied  an 
effective date earlier than March 16, 2001, for the award of 
a 10 percent rating for hemorrhoids; and granted an increased 
rating of 40 percent for chronic lower back pain with disc 
space narrowing and osteoarthritis effective March 16, 2001.  
The RO informed the veteran of this decision by letter dated 
on May 10, 2003.

A review of the claims file shows that, prior to July 7, 2003 
(the date marking the end of the 60-day period from the 
mailing of the SOC), the RO did not receive any 
correspondence that indicates continued disagreement with the 
denial of the claims or a request for an extension to file a 
substantive appeal as to the March 2002 denial.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 20.305(b).  
The veteran submitted an Appeal Status Election form that 
indicated his disagreement with the decision of May 5, 2003 
and his intention to appeal it.  This document was received 
by the RO on July 18, 2003, outside of the time limit for 
perfecting an appeal of the March 2002 rating decision.  

As the aforementioned discussion makes clear, a timely 
substantive appeal or request for an extension of time to 
file a substantive appeal with the March 2002 rating was not 
timely filed by the veteran or his representative; hence, the 
appeal, as to this matter, must be denied.  

B. Validity of Notice of Disagreement with the May 2003 
Rating Decision 

Notwithstanding the above determination, in this appeal, the 
record also raises a question as to whether the veteran has 
timely disagreed with the May 2003 rating decision, in which 
a DRO denied an effective date earlier than March 16, 2001, 
for the award of a 20 percent rating for chronic lower back 
pain with disc space narrowing and osteoarthritis; denied an 
effective date earlier than March 16, 2001, for the award of 
a 10 percent rating for hemorrhoids; and granted an increased 
rating of 40 percent for chronic lower back pain with disc 
space narrowing and osteoarthritis effective March 16, 2001.

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement; no special wording is required.  However, if 
the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  See 38 C.F.R. § 
20.201 (2006); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).  A valid notice of disagreement must contain "terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  Id.  See 
also Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 
2002).  

A notice of disagreement must be filed within one year from 
the date of the mailing of notice of the determination being 
appealed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) 
(2006.  A notice of disagreement may be filed by the 
claimant, the claimant's legal guardian, or such accredited 
representative, attorney, or authorized agent as may be 
selected by the claimant or legal guardian.  38 U.S.C.A. § 
7105(b)(2); 38 C.F.R. § 20.301 (2006).

In the May 5, 2003 rating decision, the DRO denied an 
effective date earlier than March 16, 2001, for the award of 
a 20 percent rating for chronic lower back pain with disc 
space narrowing and osteoarthritis; denied an effective date 
earlier than March 16, 2001, for the award of a 10 percent 
rating for hemorrhoids; and granted  an increased rating of 
40 percent for chronic lower back pain with disc space 
narrowing and osteoarthritis effective March 16, 2001.  The 
RO informed the veteran of this decision by letter dated on 
May 10, 2003.  The notice letter also informed the veteran 
that he had one year from the date of the letter to appeal 
the decision.  

The veteran filed n Appeal Status Election form that 
indicated his disagreement with the decision of May 5, 2003 
and his intention to appeal it on July 18, 2003.  Thereafter, 
the veteran submitted another Appeal Status Election form, 
received on January 16, 2004, that indicated his disagreement 
with the May 5, 2003 rating decision and his wish to appeal 
the determinations concerning his earlier effective and 
increased rating issues.  

In an April 2004 statement, the veteran's representative 
contended that the January 2004 document filed by the veteran 
was a notice of appeal the May 2003 rating decision.  In a 
November 2004 statement, the veteran's representative further 
asserted that the issuances of the May 2003 SOC and May 2003 
DRO rating decision by the RO on the same date confused the 
claimant.  Additionally, the representative noted that the 
May 10, 2003 notice letter for the May 2003 DRO rating 
decision specifically indicated that the veteran had one year 
to appeal the decision.  

The Board has reviewed the veteran's multiple submissions for 
this period in detail. In the January 16, 2004 document, the 
veteran clearly expressed his disagreement with the May 2003 
DRO rating decision and stated his desire to appeal the 
determinations concerning his claims for an increased rating 
and earlier effective dates.  Hence, the Board finds that the 
document received on January 16, 2004 constitutes a valid and 
timely NOD with May 2003 DRO rating decision as to the issues 
of  an effective date earlier than March 16, 2001, for the 
award of an increased rating for chronic lower back pain with 
disc space narrowing and osteoarthritis; an effective date 
earlier than March 16, 2001, for the award of a 10 percent 
rating for hemorrhoids; and a rating in excess of 40 percent 
for chronic lower back pain with disc space narrowing and 
osteoarthritis.  


ORDER

As a substantive appeal with the March 2002 rating decision 
was not timely filed, the appeal, as to this matter, is 
denied.

As a document received on January 16, 2004 constitutes a 
valid and timely NOD with the May 2003 DRO rating decision, 
the appeal as to this matter, is granted.. 


REMAND

By filing a timely and valid NOD with the May 2003 rating 
decision in January 2004, the veteran initiated appellate 
review of the claims for  an effective date earlier than 
March 16, 2001, for the award of an increased rating for 
chronic lower back pain with disc space narrowing and 
osteoarthritis; an effective date earlier than March 16, 
2001, for the award of a 10 percent rating for hemorrhoids; 
and a rating in excess of 40 percent for chronic lower back 
pain with disc space narrowing and osteoarthritis.  The next 
step in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to those 
issues, the applicable legal authority, and the reasons for 
the RO's determinations.  See 38 C.F.R. § 19.29 (2006); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claims for an effective date earlier than 
March 16, 2001, for the award of a 20 percent rating for 
chronic lower back pain with disc space narrowing and 
osteoarthritis;  an effective date earlier than March 16, 
2001, for the award of a 10 percent rating for hemorrhoids; 
and  a rating in excess of 40 percent for chronic lower back 
pain with disc space narrowing and osteoarthritis must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2006).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claims for an effective date earlier 
than March 16, 2001, for the award of an 
increased rating for chronic lower back 
pain with disc space narrowing and 
osteoarthritis; for an effective date 
earlier than March 16, 2001, for the 
award of a 10 percent rating for 
hemorrhoids; and for a rating in excess 
of 40 percent for chronic lower back pain 
with disc space narrowing and 
osteoarthritis.  Along with the SOC, the 
RO must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to the pertinent 
issues.  

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of each of the 
aforementioned claims, on the merits, may 
be obtained only if a timely appeal is 
perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


